DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an/the electric power storage, in claim 2; a/the current storage, in claim 4; a/the voltage storage, in claim 6.

In the specification, in paragraph 0061 (paragraph 0061 in the USPGPUB version of, i.e., US 2021/0377414 A1, Application No. 17/206,142), “The ROM 52 corresponds to the “electric power storage” of the present disclosure.”, and/or, in the drawings, in figure 2, (i.e., ROM 52), is/are being interpreted to read on: an/the electric power storage, in claim 2.

In the specification, in paragraph 0064 (paragraph 0064 in the USPGPUB version of, i.e., US 2021/0377414 A1, Application No. 17/206,142), “The ROM 52 corresponds to the "current storage" of the present disclosure.”, and/or, in the ROM 52), is/are being interpreted to read on: a/the current storage, in claim 4.

In the specification, in paragraph 0061 (paragraph 0061 in the USPGPUB version of, i.e., US 2021/0377414 A1, Application No. 17/206,142), “The ROM 52 corresponds to the “voltage storage” of the present disclosure.”, and/or, in the drawings, in figure 2, (i.e., ROM 52), is/are being interpreted to read on: a/the voltage storage, in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Kenealy (Reg. No. 40,411) on 27 January 2022.

The application has been amended as follows: 
In the claims:
1.  (Original)  A printing apparatus connectable to an external power supply, the external power supply having a plurality of electric power information each indicating electric power that can be output, the printing apparatus comprising:
	a printing head configured to perform printing on a printing medium by electric power that is supplied from the external power supply; and
	a controller configured to:
		obtain the plurality of electric power information of the external power supply;
		determine whether the printing by the printing head can be performed on a condition that electric power indicated by the obtained electric power information is supplied from the external power supply;

		request the external power supply to output electric power indicated by the request electric power information;
		calculate a print control value based on the decided request electric power information, the print control value being for controlling the printing head on a condition that the electric power indicated by the request electric power information is supplied from the external power supply; and
		control the printing head to perform the printing based on the calculated print control value.

2.  (Original)  The printing apparatus according to claim 1, further comprising: 
	an electric power storage storing assumed electric power, the assumed electric power being required to be assumed in a case of performing the printing by the printing head with a predetermined print control value,
	wherein in the calculating of the print control value, the controller is configured to calculate the print control value based on a ratio of the electric power indicated by the request electric power information and the assumed electric power stored in the electric power storage.

3.  (Original)  The printing apparatus according to claim 2, wherein in the deciding of the request electric power information, the controller is configured to decide, 

4.  (Currently Amended)  The printing apparatus according to claim 1, 
	wherein the electric power information further comprises information of a current that can be output,
	wherein the printing apparatus further comprises a current storage storing an assumed current, the assumed current being required to be assumed  in a case of performing the printing by the printing head with a predetermined print control value, and
	wherein in the calculating of the print control value, the controller is configured to calculate the print control value based on a ratio of a current indicated by the request electric power information and the assumed current stored in the current storage.

5.  (Original)  The printing apparatus according to claim 4, wherein in the deciding of the request electric power information, the controller is configured to decide, as the request electric power information, any one of the electric power information indicating possible currents, the possible currents being determined in the determining that the printing by the printing head can be performed and being equal to or smaller than the assumed current.


	wherein the electric power information further comprises information of a voltage that can be output,
	wherein the printing apparatus further comprises a voltage storage storing an assumed voltage, the assumed voltage being required to be assumed in a case of performing the printing by the printing head with a predetermined print control value, and
	wherein in the calculating of the print control value, the controller is configured to calculate the print control value based on a ratio of a voltage indicated by the request electric power information and the assumed voltage stored in the voltage storage.

7.  (Currently Amended)  The printing apparatus according to claim 6, wherein in the deciding of the request electric power information, the controller is configured to decide, as the request electric power information, any one of the electric power information indicating possible voltages, the possible voltages being determined in the determining that the printing by the printing head can be performed and being equal to or lower than the assumed voltage.

8.  (Currently Amended)  The printing apparatus according to claim 1, 
	wherein the electric power information further comprises information of a voltage and a current that can be output, and
	wherein in the calculating of the print control value, the controller is configured to calculate the print control value based on: 
 thethe
		a predetermined fixed value depending on a characteristic of at least one of the printing head and the printing medium.

9.  (Original)  The printing apparatus according to claim 1, 
	wherein the electric power information further comprises information of a voltage that can be output, and
	wherein in a case it is determined that the printing by the printing head cannot be performed for all of the plurality of electric power information obtained, the controller is configured to further decide, as the request electric power information, the electric power information indicating a minimum voltage of the plurality of electric power information.

10.  (Currently Amended)  The printing apparatus according to claim 9, further comprising: 
	a battery chargeable by the electric power supplied from the external power supply,
	wherein the controller is further configured to charge the battery in a case the electric power indicated by the request electric power information decided in  further deciding is supplied from the external power supply, and
	wherein in the further deciding, the controller is configured to decide, as the request electric power information, the electric power information indicating a maximum 

11.  (Original)  The printing apparatus according to claim 10, 
	wherein the electric power information further comprises information of a current that can be output, and
	wherein the controller is further configured to:
		obtain at least one of electric powers and currents indicated by the plurality of electric power information, and
		calculate a charging control value for controlling charging of the battery on a condition that the electric power indicated by the request electric power information is supplied from the external power supply, based on: 
			at least one of the obtained electric powers and the obtained currents indicated by the electric power information; and 
			the request electric power information decided by the further deciding.

12.	(Original)  The printing apparatus according to claim 1, wherein in a case it is determined that the printing by the printing head cannot be performed for all of the plurality of electric power information obtained, the controller is configured to notify that the printing by the printing head cannot be performed.


	a control value of the printing head relating to a printing speed; 
	a control value relating to a magnitude of a current that is energized to the printing head; and 
	a control value relating to a time for which the printing head is energized at a time.

14.  (Currently Amended)  The printing apparatus according to claim 1, further comprising: 
	a Universal Serial Bus  port connectable to the external power supply with connection according to Universal Serial Bus Power Delivery  standards,
	wherein the printing head is supplied with the electric power from the external power supply via the Universal Serial Bus 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, SAKAI et al. (US 2019/0238706 A1) discloses a printing apparatus (see figure 1, printer 1, and see figure 2, printer 1) connectable to an external power supply (see figure 2, external power source, 71, 72), the external power supply (see figure 2, external power source, 71, 72) having a plurality of electric power information (see par 27, i.e., “The supply power switch unit 25 can supply the electric power obtained from a combination of a plurality of types of voltage values and a plurality of current values to the USB connecting unit 19.” and see pars 46, 87, plurality of external devices and a plurality of first external devices) each indicating electric power that can be output (see figure 3, S11, S17, S23, S25), the printing apparatus (1) comprising: a printing head (see par 24, head 161, see fig. 1 head 161) configured to perform printing on a printing medium by electric power that is supplied from the external power supply (see figure 2, external power source, 71, 72); and a controller (see fig. 1, CPU 12) configured to: obtain the plurality of electric power information of the external power supply (see figure 2, external power source, 71, 72, and see figure 3, S11, S17, S23, S25, and see par 27, i.e., “The supply power switch unit 25 can supply the electric power obtained from a combination of a plurality of types of voltage values and a plurality of current values to the USB connecting unit 19.” and see pars 46, 87, plurality of external devices and a plurality of first external devices), and request the external power supply to output electric power indicated by the request electric power information (see figure 2, external power source, 71, 72, and see figure 3, S11, S17, S23, S25, and see par 27, i.e., “The supply power switch unit 25 can supply the electric power obtained from a combination of a plurality of types of voltage values and a plurality of current values to the USB connecting unit 19.” and see pars 46, 87, plurality of external devices and a plurality of first external devices).
The closest prior art of record, namely, SAKAI et al. (US 2019/0238706 A1) does not disclose, teach or suggest, determine whether the printing by the printing head can be performed on a condition that electric power indicated by the obtained electric power information is supplied from the external power supply; decide, as request electric power information, any one of the electric power information indicating possible electric powers, the possible electric powers being determined in the determining that the printing by the printing head can be performed; calculate a print control value based on the decided request electric power information, the print control value being for controlling the printing head on a condition that the electric power indicated by the request electric power information is supplied from the external power supply; and control the printing head to perform the printing based on the calculated print control value, as recited in independent claim 1. 
Claims 2-14 are allowable because they are dependent on allowable independent claim 1 above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHIMAMURA (US 2019/0196565 A1) teaches a printing apparatus (see figure 2, printer 1 and see par 17 printer 1) connectable to an external power supply (see figure 2, external power source 31, 37 and see par 0027).

SHIMAMURA et al. (US 2019/0199884 A1) teaches a printing apparatus (see figure 1, MFP 1 and see par 0017 MFP 1) connectable to an external power supply (see figure 1, external power source 32A and 33A, and see par 0025).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOV POPOVICI/Primary Examiner, Art Unit 2677